DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to with regards to the reference characters “210”, “220”, “230”. The Applicant’s Arguments are compelling with regards to those objections, which are hereby withdrawn.
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate an “arena” which is a “region of air” and an “arena” which is a “substrate” and possibly is “dielectric”, as well as an “arena” which is simply a “region”. Respectfully, this interpretation is taken directly from the Applicant’s most recent Remarks (11/30/21). An arena can be a “substrate”, or an arena can be a “region” or/of “air”; however, the same numeral and name designating both a substrate and also air is not in compliance with 37 CFR 1.84(p)(4). The Applicant is encouraged to decide, and explicitly indicate, if the arena is intended to be a dielectric substrate, or if it is simply air or if it only defines a general region, and is not physical at all.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2016/0141742 A1).
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue.
Regarding claim 1, Xue discloses a reactive beamformer (120) (fig. 1B; pars. 0032-0033), comprising: a central radiator (128) disposed within a substrate (104) and configured to radiate a received electromagnetic signal (fig. 1B; pars. 0042-0043); a plurality of receptors (112: “6 ports”, also referred to as “six spokes” and “six probe output ports”) disposed within the substrate around the central radiator, each of the plurality of receptors configured to receive a portion of the radiated electromagnetic signal that radiates outward from the central radiator within an arena (area defined by 104, 106 and 108) (figs. 1A-1B; pars. 0034-0039 and 0042); and a plurality of signal lines (“printed micro strips”: 126), each signal line of the plurality of signal lines being coupled to a respective receptor of the plurality of receptors to convey the portion of the radiated electromagnetic signal from the respective receptor and to provide the portion of the radiated electromagnetic signal to an output (fig. 1B; par. 0042); and a plurality of electrically conductive isolation walls (“a plurality of metal posts or metallic slots”: 110) 
Regarding claim 2, Xue discloses the reactive beamformer of claim 1, wherein each receptor of the plurality of receptors is formed of an electrically conducting wire (“metal wires”) deposited into a milled hole in the substrate (figs. 1A-1B; pars. 0037 and 0042).
Note: regarding the product-by-process limitation that the hole in the substrate was formed by being “milled”, the Applicant is respectfully advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). As such, in this case, the cited limitations failed to distinguish the claimed structure from the prior art substrate having receptor wires extending through holes in the substrate of Xue. See MPEP § 2113. The above is also applicable for claim 3 with regards to the “deposited into a milled hole” limitation.
Regarding claim 3, Xue discloses the reactive beamformer of claim 2, wherein the central radiator is formed of an electrically conducting wire deposited into a milled hole in the substrate (figs. 1A-1B; pars. 0034 and 0043). Please see claim 2, “Note”.
Regarding claim 5, Xue discloses the reactive beamformer of claim 1, wherein the plurality of receptors is physically arranged circumferentially around (they are “spokes”) the central radiator, each receptor of the plurality of receptors being substantially equidistant from the central radiator and substantially equally spaced from each other (figs. 1A-1B; pars. 0032, 0036 and 0040).
Regarding claim 9, Xue discloses an electrically and physically contiguous conductive wall (106, 108) around a perimeter (top and bottom) of the plurality of receptors, the conductive outer wall being electrically coupled to each isolation wall of the plurality of electrically conductive isolation walls (figs. 1A-1B; par. 0037). 
Regarding claim 11, Xue discloses the reactive beamformer of claim 1, wherein the substrate is a first substrate and the plurality of signal lines is adjacent to a surface of a second substrate (108), the second substrate being bonded to the first substrate (fig. 1A-1B; pars. 0037 and 0042).
Regarding claim 12, Xue discloses the reactive beamformer of claim 11, wherein the second substrate is indirectly bonded to the first substrate by one or more intermediate layers (dielectric layer: 104/122) between the second substrate and the first substrate (fig. 1A-1B; pars. 0035-0037 and 0042). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xue, in view of Stockton et al. (US 4,302,734).
Regarding claim 4, Xue discloses all of the elements of the current invention as detailed above with respect to claim 1. Xue, however, does not explicitly disclose that each signal line of the plurality of signal lines is coupled to one receptor of the plurality of receptors by a solder joint formed at least in part by a solder reflow process.
Stockton teaches a related reactive beamformer (Abstract; fig. 2), comprising: a radiator (31) disposed within a substrate (1, 17) and configured to radiate a received electromagnetic signal (figs. 1-3; col. 3, lines 18-35 and 63-67; col. 4, lines 14-22); a plurality of receptors (27, 45) disposed within the substrate, each of the plurality of receptors configured to receive a portion of the radiated electromagnetic signal (figs. 1-2; col. 4, lines 30-49); and a plurality of signal lines (55 and/or 28/28a), each signal line of the plurality of signal lines being coupled to a respective receptor of the plurality of receptors to convey the portion of the radiated electromagnetic signal from the respective receptor and to provide the portion of the radiated electromagnetic signal to an output (figs. 1-3; col. 4, lines 3-13 and 63-66), wherein each signal line of the plurality of signal lines is coupled to one receptor of the plurality of receptors by a solder joint (30) formed at least in part by a solder reflow process (figs. 1-2; col. 4, lines 3-13).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Xue to incorporate the use of solder joints as a means of interconnecting conductive elements. Though Xue is silent as to the use of solder, 
Regarding claim 6, Xue discloses all of the elements of the current invention as detailed above with respect to claim 1. Xue further discloses an electrically and physically contiguous conductive wall (106, 108) around a perimeter (top and bottom at least) of the plurality of receptors (figs. 1A-1B; par. 0037). Xue, however, does not explicitly disclose an electrically and physically contiguous conductive wall disposed in the substrate around a perimeter of the plurality of receptors and configured to contain the radiated electromagnetic signal -19-Attorney Docket No.: R2034-701910(17-10153)to a region within the conductive wall, the central radiator and the plurality of receptors being disposed within the region.
Stockton teaches that it is well known to provide the related reactive beamformer as detailed above, further comprising an electrically and physically contiguous conductive wall (1, 7) disposed in the substrate around a perimeter of the plurality of receptors and configured to contain the radiated electromagnetic signal -19-Attorney Docket No.: R2034-701910(17-10153)to a region within the conductive wall, the central radiator and the plurality of receptors being disposed within the region (figs. 1-2; col. 3, lines 18-35).

Regarding claim 10, Xue discloses the beamformer of claim 9 as detailed above. Xue further discloses connection of the beamformer to a ground plane via a coplanar grounding waveguide (pars. 0048-0052). Xue, however, does not explicitly disclose a ground plane adjacent at least one surface of the substrate, the conductive outer wall and the conductive isolation walls being in electrically conductive communication with the ground plane.
Stockton teaches the related beamformer as detailed above. Stockton further teaches that it is well known to provide a ground plane (1 and/or 7) adjacent at least one surface of the substrate, the conductive outer wall and the conductive isolation walls being in electrically conductive communication with the ground plane (figs. 1-2A; col. 3, lines 18-35; col. 4, lines 14-22). Please refer to claim 6, above, regarding rationale for combination of references. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xue, in view of Mohamadi (US 2006/0077102).
Regarding claim 8, Xue discloses all of the elements of the current invention as detailed above with respect to claim 1. Xue, however, does not explicitly disclose that each of the plurality of electrically conductive isolation walls is formed of a conductive ink deposited into a trench in the substrate.
Mohamadi teaches a related reactive beamformer (Title; Abstract; figs. 1-3), comprising: a radiator (310) disposed within a substrate (350, 301) and configured to radiate a received electromagnetic signal (fig. 3; pars. 0011, 0017); a plurality of receptors (330) disposed within the substrate, each of the plurality of receptors configured to receive a portion of the radiated electromagnetic signal (fig. 3; pars. 0014 and 0016); and a plurality of signal lines (305), each signal line of the plurality of signal lines being coupled to a respective receptor of the plurality of receptors to convey the portion of the radiated electromagnetic signal from the respective receptor and to provide the portion of the radiated electromagnetic signal to an output (figs. 1-3; pars. 0011 and 0014-0016); wherein each of the plurality of electrically conductive isolation walls is formed of a conductive ink (“conductive paints”) deposited into a trench in the substrate (fig. 3; par. 0016).  
Note: Regarding the product-by-process limitation of the walls being “formed of a conductive ink deposited”, there is no indication that this limitation, which is drawn to a preferred method of manufacture differentiates the structure of the claimed product in any way from the prior art.  Please refer to claim 2 above.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Xue to incorporate the use of conductive ink as preferred material for the conductive isolation walls. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, PHOSITA would have known that the walls of Xue could easily have been formed of conductive ink, solder, copper, rare metals, or any other conductive material and would still function as indicated in the claims and would have the same structure of the beamformer as recited. The use of conductive ink is well known in the art, as would have been obvious to Xue, which discloses that the materials are formed using conventional printed circuit techniques. The conductive ink is a conventional material, and was routinely employed at the time of filing because it easily and readily applied, with high degree of accuracy and at great speed using old printing techniques and thus predictably decreasing manufacturing time and associated costs, as would have been expected.
Regarding claim 13, Xue discloses all of the elements of the current invention as detailed above with respect to claim 1. Xue further discloses that the reactive beamformer is configured to operate in millimeter-wave frequencies (“millimeter wave transmissions”: par. 0038). Xue, however, does not explicitly disclose that the preferred operation range is in frequencies between 26.5 to 110 GHz.
Mohamadi teaches that it is well known to provide the related beamformer as detailed above, and further that the reactive beamformer is configured to operate in millimeter-wave frequencies between 26.5 to 110 GHz (“40 Ghz”: pars. 0037-0038).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Xue to incorporate the preferred operating frequency of 40 GHz from Mohamadi. It would have been an obvious matter of design choice to a person of ordinary skill in the art to define and select the preferred operating frequencies of the beamformer product, because discovering the optimum frequency range would have been a mere .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Applicant has argued that Mohamadi does not disclose the limitations of claim 7 (amended into claim 1). This argument is not compelling, as the previously cited portions of Mohamadi have been shown to recite those limitations. Perhaps more importantly, however, Mohamadi is not currently relied upon to disclose or teach the limitations of claim 7, now included in claim 1 along with other various amendments directed to the orientations of the “central” radiator, and the receptors now being recited as “around the central radiator”. Further, the arguments do not contain evidence supporting the Applicant’s assertion that Mohamadi does not teach the limitations, instead relying upon a reprinting of the claim language and a paraphrased copy of the previous rejection, simply followed by “Applicant respectfully disagrees”. Respectfully, this is not held to be an opinion, rather than a substantive argument on the merits.

Overall, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Examiner, Art Unit 3729